                                                        Notice Recipients
District/Off: 0971−5                         User: admin                             Date Created: 5/7/2021
Case: 20−50469                               Form ID: 309E2                          Total: 68


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
reqntc      Nicole Hulgan
reqntc      Allan Hulgan
cr          Amalia Hanna
                                                                                                                          TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Mordechai Koka          1409 Enderby Way            Sunnyvale, CA 94087
ust         Office of the U.S. Trustee / SJ        U.S. Federal Bldg.        280 S 1st St. #268        San Jose, CA 95113−3004
cr          HSBC Bank USA, National Association              c/o BDFTW, LLP            4004 Belt Line Rd Ste. 100        Addison, TX
            75001
reqntc      Deutsche Bank National Trust Company, as Indenture Trustee for the Impac CMB Trust Series 2007−A                  c/o
            McCarthy & Holthus, LLP            2763 Camino Del Rio South            San Diego, CA 92108
cr          Deutsche Bank National Trust Company, as Indenture Trustee for the Impac CMB Trust Series 2007−A                  c/o
            McCarthy & Holthus, LLP            2763 Camino Del Rio South            San Diego, CA 92108
br          Richard Dahnken          Castlemont Realty          2760 Camino Diablo, Suite B           Walnut Creek, CA 94597
cr          Dale Gardner        442 Fulton Court          Santa Clara, CA 95051
cr          Jeff Hanna        161 Cherry Avenue           Campbell, CA 95008
tr          Christopher Hayes         23 Railroad Avenue #1238            Danville, CA 94526
aty         Brent D. Meyer         Meyer Law Group, LLP            268 Bush St. #3639           San Francisco, CA 94104
aty         David S. Hoffman          David S. Hoffman, Attorney at Law            1500 E. Hamilton Ave. #118          Campbell, CA
            95008
aty         David S. Hoffman          Law Offices of David S. Hoffman            1500 E. Hamilton Ave. #118          Campbell, CA
            95008
aty         Deirdre M. Digrande          Lockhart Park, LLP         4655 Old Ironsides Drive, Suite 250          Santa Clara, CA
            95054−1854
aty         Edward A. Treder         Barrett Daffin Frappier Treder and Weiss           20955 Pathfinder Rd. #300         Diamond
            Bar, CA 91765
aty         Jared A. Day        Office of the U.S. Trustee        300 Booth St. #3009           Reno, NV 89509
aty         Kelly Marie Kaufmann           McCarthy and Holthus LLP            2763 Camino Del Rio South            San Diego, CA
            92108
aty         Lars T. Fuller       The Fuller Law Firm          60 N Keeble Ave.          San Jose, CA 95126
aty         Selwyn D. Whitehead           Law Offices of Selwyn D. Whitehead            4650 Scotia Ave.         Oakland, CA 94605
aty         Selwyn D. Whitehead           Law Offices of Selwyn D. Whitehead            4650 Scotia Ave.         Oakland, CA 94605
smg         IRS        P.O. Box 7346          Philadelphia, PA 19101−7346
smg         State Board of Equalization         Attn: Special Procedures Section, MIC:55           P.O. Box
            942879         Sacramento, CA 94279
smg         CA Employment Development Dept.               Bankruptcy Group MIC 92E             P.O. Box 826880         Sacramento,
            CA 94280−0001
smg         CA Franchise Tax Board           Attn: Special Procedures         P.O. Box 2952          Sacramento, CA 95812−2952
smg         IRS        P.O. Box 7346          Philadelphia, PA 19101−7346
15144869 Alexander & Scott Beuscher              1702 Paru St.        Alameda, CA 94501
15181448 Allan and Nicole Hulgan             549 Papac Way          San Jose, CA 95117
15144882 Arnaldo Catolos and Tate Arron Catolos              1702 Paru St.         Alameda, CA 94501
15144872 CBA Collection Bureau              25954 Eden Landing Rd.           Hayward, CA 94545
15136580 Citi Visa (Costco)          P.O. Box 6217          Sioux Falls, SD 57117
15136581 CitiMortgage, Inc.           1000 Technology Dr.          MS 504A           O Fallon, MO 63368−2240
15144873 Contractors State License Board             Sacramento Intake/Mediation           Center        P.O. Box
            269116         Sacramento, CA 95826−9116
15144874 Credit Collection          P.O. Box 607          Norwood, MA 02062
15181093 Dale Gardener and Melissa Gardner               442 Fulton Court         Santa Clara, California 95051
15174166 Daniel Morgan            c/o Philip C. Zvonicek         1880 Century Park East, Suite 1200           Los Angeles, CA
            90067
15136585 Department of the Treasury             Internal Revenue Service         P.O. Box 7346          Philadelphia PA
            19101−7346
15174560 Deutsche Bank National Trust Company                c/o Select Portfolio Servicing, Inc.       P.O. Box 65250         Salt
            Lake City, UT 84165−0250
15136582 Employment Development Department                  P.O. Box 826880          Sacramento, CA 94280−0001
15136583 FCI Lender Services, Inc.            P.O. Box 272370          Anaheim, CA 92809−0112
15144813 FRANCHISE TAX BOARD                     BANKRUPTCY SECTION MS A340                      PO BOX
            2952        SACRAMENTO CA 95812−2952
15136584 Franchise Tax Board             Bankruptcy Section MS A340            P.O. Box 2952          Sacramento, CA
            95812−2952
15144875 Francois X. Sorba, Esq.            1611 Borel Place, #7         San Mateo, CA 94402
15144876 HOUZZ              285 Hamiltgon Ave., 4th Floor          Palo Alto, CA 94301
15140480 HSBC Bank USA, National Association                 c/o Barrett Daffin Frappier        Treder & Weiss LLP          4004 Belt
            Line Rd Ste. 100        Addison, TX 75001
15174520 HSBC Bank USA, National Association                 c/o Nationstar Mortgage LLC           Attention: Bankruptcy
            Department         PO Box 619096           Dallas, TX 75261−9741
        Case: 20-50469            Doc# 131-1           Filed: 05/07/21          Entered: 05/07/21 14:50:03                 Page 1
                                                                of 2
15179540   Internal Revenue Service         P.O. Box 7346          Philadelphia, PA 19101−7346
15144877   Jeff and Amalia Hanna         161 Cherry Ave.          Campbell, CA 95008
15144870   Julia Mackenzie; Lauren Mackenzie           Tammy Le; Elliott Allan         1702 Paru St.        Alameda, CA
           94501
15191127   Julyn M. Park        Deirdre M. Digrande          Lockhart Park LLP         4655 Old Ironsides Drive, Suite
           250        Santa Clara, CA 95054−1854
15181015   Mai T. Hoang         9814 Davona Dr.          San Jose, CA 94583
15181014   Mai T. Hoang         9814 Davona Drive           San Ramon, CA 94583
15144871   Manolo & Erlina Penaranda           Arnaldo Catolos & Tate Arron          Catolos       1702 Paru St.        Alameda,
           CA 94501
15144878   Melissa Gardner         442 Fulton Ct.        Santa Clara, CA 95051
15171184   Meyer Law Group, LLP           Attn: Brent D. Meyer, Esq.          268 Bush Street #3639         San Francisco,
           California 94104
15136586   Mr. Cooper         8950 Cypress Waters Blvd.           Coppell, TX 75019
15179541   Nicole and Alan Hulgan         549 Papac Way            San Jose, CA 95117
15138789   Office of the United States Trustee        Attn: Terri H. Didion        2500 Tulare Street, Suite 1401       Fresno, CA
           93721
15144879   SALES FORCE             415 Missioni St., 3rd Floor        San Francisco, CA 94105
15136587   Select Portfolio Servicng       Attn: Legal Dept.         P.O. Box 65250        Salt Lake City, UT 84165−0250
15179542   Shimon Bouganim           c/o Michael D. Kolodzi, Esq.          433 North Camden Drive, #600          Beverly Hills, CA
           90210
15179543   Steve Frankel        315 Bryan Ct.         Palo Alto, CA 94301
15144891   Tenant #1        1702 Paru St.        Alameda, CA 94501
15144892   Tenant #2        1702 Paru St.        Alameda, CA 94501
15144893   Tenant #3        1702 Paru St.        Alameda, CA 94501
15144880   Thanh−Tam Morgan and Daniel            Morgan           1040 W. Edmundson Ave.           Ceres, CA 95307
15144881   United Site Services        P.O. Box 53267         Phoenix, AZ 85072
                                                                                                                      TOTAL: 65




      Case: 20-50469            Doc# 131-1           Filed: 05/07/21          Entered: 05/07/21 14:50:03                 Page 2
                                                              of 2
